Mr. Justice F. A. Smith delivered the opinion of the court. Upon an information filed by Mary Leyhan, December 1, 1911, in the Municipal Court of Chicago, charging that on October 15, 1911, Thomas Leyhan, plaintiff in error, her husband, having theretofore lived and cohabited with her, wrongfully and unlawfully, and without good cause, abandoned and neglected and refused to maintain and provide for her, the court, entered a judgment that plaintiff in error pay to Mary Leyhan, his wife, for her use, $35 on the first day of each month for one year. We have examined the evidence in this case with care and are of the opinion that it fails to show that plaintiff in error abandoned his wife and neglected and refused to maintain and provide for her without good cause under the Act of 1903. The evidence in support of the information was given by the complaining witness, Mary Leyhan, and we think her evidence fails to make the case stated in the information under the Act of 1903. The evidence on behalf of the defendant fully and specifically denies that defendant had neglected and refused to maintain and provide for her. On the contrary, it shows a distinct and specific offer by him to provide for her. This is not controverted in the evidence. A sufficient cause of the abandonment is set forth in plaintiff in error’s testimony, and it is not denied by the prosecuting witness. For the reason that the information is not supported by a preponderance of the evidence, the judgment is reversed and the cause remanded. Reversed and remanded.